       Case 2:19-cv-11107-GGG-MBN Document 36 Filed 09/29/20 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

    MILTON ARMSTEAD, III                                                              CIVIL ACTION

    VERSUS                                                                               NO: 19-11107

    SEWAGE AND WATER BOARD,                                                            SECTION: T(5)
    ENTERGY NEW ORLEANS, COX
    CABLE OF NEW ORLEANS, AND THE
    CITY OF NEW ORLEANS.

                                               ORDER

        Before the Court are multiple motions. Entergy New Orleans, LLC (“Entergy”) filed a

Motion to Dismiss against Milton Armstead, III (“Plaintiff”).1 Sewage & Water Board of New

Orleans (“Board”) filed a Motion to Dismiss against Plaintiff. 2 Plaintiff has filed an opposition.3

Within his opposition, Plaintiff filed for a default judgment against Cox Cable of New Orleans

(“Cox”) and for summary judgment against all Defendants. 4 For the following reasons, Plaintiff’s

Motion for Default Judgment and Summary Judgment 5 is DENIED. Defendants’ Motions to

Dismiss 6 are GRANTED.



                            FACTUAL AND PROCEDURAL BACKGROUND

        On June 10, 2019, Plaintiff filed this pro se civil action alleging violations of his civil rights

pursuant to 42 U.S.C. § 1983 and conspiracy pursuant to 42 U.S.C. § 1985.7 On August 28, 2019,

this Court dismissed with prejudice Plaintiff’s § 1983 claims arising out of treatment of slaves and




1
  R. Doc. 29.
2
  R. Doc. 30.
3
  R. Doc. 33.
4
  Id.
5
  Id.
6
  R. Doc. 29; R. Doc. 30.
7
  R. Doc. 1.

                                                    1
      Case 2:19-cv-11107-GGG-MBN Document 36 Filed 09/29/20 Page 2 of 8




their descendants. 8 This Court dismissed without prejudice all other claims. 9 On September 16,

2019, with leave of Court, Plaintiff filed an amended complaint. 10 On September 20, 2019,

Plaintiff filed the first of two supplements to his amended complaint.11 Additionally, on October

1, 2019, Plaintiff filed the second supplement to his amended complaint.12

        In his amended complaint, Plaintiff alleges conspiracy pursuant to 42 U.S.C. § 1985.13

Plaintiff asserts that the Board, Entergy, Cox, and the City of New Orleans (“City”) (collectively,

“Defendants”) conspired to force African American residents out of New Orleans. 14 Plaintiff has

filed at least four other complaints in this District seeking relief for alleged damages from

discrimination against the State of Louisiana, the City, its agencies, and several companies. 15

        Entergy has filed a Motion to Dismiss pursuant to Federal Rules of Civil Procedure

12(b)(6). 16 Additionally, the Board has filed a Motion to Dismiss pursuant to Federal Rules of

Civil Procedure 12(b)(6).17 Plaintiff has filed an opposition to both motions to dismiss. 18 In his

opposition, Plaintiff filed a motion for summary judgment and default judgment pursuant to

Federal Rules of Civil Procedure 55.19




8
  R. Doc. 21.
9
  Id.
10
   R. Doc. 22; R. Doc. 28.
11
   R. Doc. 23.
12
   R. Doc. 24.
13
   R. Doc. 22, pp.1, 8-9.
14
   R. Doc. 22, pp.21-22.
15
   See 2:11-cv-00132, Armstead v. AT&T Louisiana; 2:11-cv-00437, Armstead v. Entergy New Orleans; 2:12-cv-
00600, Armstead v. City of New Orleans et al.; 2:16-cv-13629, Armstead v. New Orleans City et al.
16
   R. Doc. 29.
17
   R. Doc. 30.
18
   R. Doc. 33.
19
   Id.

                                                      2
       Case 2:19-cv-11107-GGG-MBN Document 36 Filed 09/29/20 Page 3 of 8




                                         LAW AND ANALYSIS

                                       A. DEFAULT JUDGMENT

        The Fifth Circuit has outlined a three-step process to obtain a default judgment pursuant to

Rule 55 of the Federal Rules of Civil Procedure: (1) a defendant’s default; (2) the clerk’s entry of

default; and (3) a plaintiff’s application for a default judgment. 20 The service of a summons triggers

a duty to respond to a complaint and a failure to respond may result in the entry of default or default

judgment under Rule 55. 21 Accordingly, when a party establishes by affidavit or some other

method that there has been a default, the Clerk of Court will enter the default. 22 Thereafter, the

court may, upon motion by a plaintiff, enter a default judgment against that party. 23

        Default judgments are usually disfavored,24 and are considered a drastic remedy that should

only be available “when the adversary process has been halted because of an essentially

unresponsive party.” 25 In determining whether a default judgment should be entered, the Fifth

Circuit has developed a two-part test. First, the court must determine whether the entry of default

judgment is appropriate under the circumstances. 26 Factors relevant to this determination include:

(1) whether there are material issues of fact at issue; (2) whether there has been substantial

prejudice; (3) whether the grounds for default have been clearly established; (4) whether the default

was caused by excusable neglect or good faith mistake; (5) the harshness of default judgment; and

(6) whether the court would think itself obliged to set aside the default on a motion by a

defendant. 27 Second, the court must assess the merits of a plaintiff’s claims and find a viable claim


20
   See N.Y. Life Ins. Co. v. Brown, 84 F.3d 137, 141 (5th Cir. 1996).
21
   Rogers v. Hartford Life & Accident Ins. Co., 167 F.3d 933, 937–39 (5th Cir. 1999).
22
   Fed. R. Civ. P. 55.
23
   Id.
24
   Sun Bank of Ocala v. Pelican Homestead & Sav. Ass'n, 874 F.2d 274, 276 (5th Cir. 1989).
25
   Sun Bank of Ocala, 874 F.2d at 276 (quoting H.F. Livermore Corp. v. Aktiengesellschaft Gebruder Loepfe, 432
F.2d 689, 691 (D.C. Cir. 1970)).
26
   Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cir. 1998).
27
   Id.

                                                       3
       Case 2:19-cv-11107-GGG-MBN Document 36 Filed 09/29/20 Page 4 of 8




for relief.28 “A default judgment is unassailable on the merits but only so far as it is supported by

well-pleaded allegations, assumed to be true.”29 Further, a defendant “is not held to admit facts

that are not well-pleaded or to admit conclusions of law.”30

        Plaintiff asks the Court to enter a default judgment against Cox and 3501 Saint Claude

Avenue NOAMM (“NOAMM”) pursuant to FRCP 55(b)(2). 31 First, Plaintiff erroneously seeks

relief from NOAMM. In his amended complaint, Plaintiff does not name NOAMM as a party to

this lawsuit. 32 Further, pursuant to his amended complaint, Plaintiff did not serve NOAMM.33

Second, Plaintiff has not obtained or sought an entry of default from the clerk of court required

under FRCP 55(a). Additionally, examining Plaintiff’s amended complaint and submissions, the

Court finds that Plaintiff did not plead sufficient facts in his amended complaint, and Plaintiff’s

claims lack merit. Accordingly, the Court finds that Plaintiff is not entitled to default judgment.



                                      B. SUMMARY JUDGMENT

        Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”34 When assessing

whether a dispute as to any material fact exists, the court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.” 35 All

reasonable inferences are drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’ are insufficient to



28
   Nishimatsu Constr. Co. v. Hous. Nat'l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975).
29
   Id. (citing Thomson v. Wooster, 1884, 114 U.S. 104, 5 S. Ct. 788, 29 L. Ed. 105).
30
   Id.
31
   R. Doc. 33, pp.8-9.
32
   R. Doc. 22, pp.1, 25.
33
   See R. Doc. 22, p.25.
34
   Fed. R. Civ. P. 56(a).
35
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).

                                                        4
       Case 2:19-cv-11107-GGG-MBN Document 36 Filed 09/29/20 Page 5 of 8




either support or defeat a motion for summary judgment.” 36 The party seeking summary judgment

bears the burden of demonstrating the absence of a genuine issue of material fact.37 “Once the

movant does so, the burden shifts to the nonmovant to establish an issue of fact that warrants

trial.”38

        § 1985 prohibits (1) preventing an officer from performing his or her duties; (2) obstructing

justice and intimidating a party, witness, or juror; and (3) depriving persons of rights or

privileges. 39 Examining his amended complaint, the Court will assume Plaintiff brings his claim

pursuant to § 1985(3). To prevail on a § 1985(3) claim, a plaintiff must provide sufficient evidence

establishing that the defendants “conspired or otherwise agreed to deprive him of his rights.”40

Additionally, the plaintiff must establish that the conspiracy was motivated either by racial or

another impermissible class-based animus. 41

        Here, Plaintiff has failed to meet his burden. In arguing his entitlement to summary

judgment, Plaintiff points to fluctuations in the amount owed to Entergy and Cox. 42 These

undisputed bills do not entitle Plaintiff to judgment as a matter of law. The fluctuations in the

amount owed do not establish that Defendants conspired or agreed to deprive Plaintiff of his rights.

Even assuming Plaintiff established a conspiracy, the undisputed facts do not show a racial or

impermissible class-based animus motivation. Therefore, the Court determines that Plaintiff is not

entitled to judgment as a matter of law.



36
   Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (5th Cir. 1994).
37
   Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553, 91 L. Ed. 2d 265 (1986).
38
   Smith v. Reg'l Transit Auth., 827 F.3d 412, 420 n.4 (5th Cir. 2016).
39
   42 U.S.C. § 1985.
40
   Jackson v. Biedenharn, 429 F. App’x. 369, 372 (5th Cir. 2011) (citing Crowe v. Lucas, 595 F.2d 985, 993 (5th
Cir. 1979)).
41
   See Anderson v. City of Dallas, 116 F. App'x 19, 32 (5th Cir. 2004); Stringer v. McDaniels, 64 F. App'x 416 (5th
Cir. 2003).
42
   R. Doc. 33, pp.9-10.

                                                         5
       Case 2:19-cv-11107-GGG-MBN Document 36 Filed 09/29/20 Page 6 of 8




                                        C. MOTIONS TO DISMISS

         Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.” 43 Motions to dismiss for failure to state

a claim are viewed with disfavor and are rarely granted. 44 To survive a motion to dismiss, a

“complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’”45 In evaluating a complaint under Rule 12(b)(6), the district court should

confine itself to the pleadings,46 and the documents attached to the complaint. 47 Therefore, the

Court determines that Plaintiff is not entitled to judgment as a matter of law.

         A complaint need not contain detailed factual allegations, but it must offer more than mere

labels, legal conclusions, or formulaic recitations of the elements of a cause of action. 48 The

complaint is construed in the light most favorable to plaintiff, accepting as true all well-pleaded

factual allegations and drawing all reasonable inferences in plaintiff's favor. 49 On the other hand,

courts may not rely on “legal conclusions that are disguised as factual allegations.” 50 If factual

allegations are insufficient to raise a right to relief above the speculative level, the claim should be

dismissed. 51

         Entergy argues that Plaintiff’s amended complaint neither contains factual allegations nor

states a cause of action, but simply contains the dates and amounts of bills from Entergy to Plaintiff




43
   Fed. R. Civ. P. 12(b)(6).
44
   Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).
45
   Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).
46
   Kennedy v. Chase Manhattan Bank USA, NA, 369 F.3d 833, 839 (5th Cir. 2004).
47
   Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
48
   Iqbal, 556 U.S. at 678.
49
   Lovick v. Ritemoney Ltd., 378 F.3d 433, 437 (5th Cir. 2004) (citing Herrmann Holdings Ltd. v. Lucent Techs.,
Inc., 302 F.3d 552, 558 (5th Cir. 2002)).
50
   Jeanmarie v. United States, 242 F.3d 600, 603 (5th Cir. 2001) (citing Blackburn v. City of Marshall, 42 F.3d 925,
931 (5th Cir. 1995)).
51
   Twombly, 550 U.S. at 555.

                                                         6
       Case 2:19-cv-11107-GGG-MBN Document 36 Filed 09/29/20 Page 7 of 8




for utility service.52 The Board asserts that Plaintiff in his amended complaint fails to state a claim

for relief because Plaintiff states no sufficient facts to establish a conspiracy pursuant to 42 U.S.C.

§ 1985.53

                                     Liability Under 42 U.S.C. § 1985

         Plaintiff alleges a conspiracy under § 1985. To state a claim under 42 U.S.C. § 1985, a

plaintiff must allege: (1) a conspiracy involving two or more persons; (2) for the purpose of

depriving, directly or indirectly, a person or class of persons of the equal protection of the laws;

and (3) an act in furtherance of the conspiracy; (4) which causes injury to a person or property, or

a deprivation of any right or privilege of a citizen of the United States. 54 The Court determines that

Plaintiff has failed to meet his burden. Regarding a conspiracy, Plaintiff merely recites legal

conclusions; Plaintiff does not provide any operative facts that demonstrate an understanding or

agreement between Defendants to interfere with his civil rights. Accordingly, the Court determines

that Plaintiff’s § 1985 claim against all defendants must be dismissed.



                                                CONCLUSION

         For the reasons set forth above, the Court finds that Plaintiff is not entitled to default

judgment or summary judgment as a matter of law, and thus Plaintiff’s Motion for Default

Judgment and Summary Judgment55 is DENIED. The Court further finds that Plaintiff has failed

to state a claim in his Amended Complaint upon which relief can be granted as to his § 1985 claim,

in that Plaintiff did not set forth sufficient facts to establish an understanding or agreement between

Defendants. Accordingly,


52
   R. Doc. 29-1, pp.1-2.
53
   R. Doc. 30-1, pp.2-4.
54
   Hilliard v. Ferguson, 30 F.3d 649, 652-53 (5th Cir. 1994).
55
   R. Doc. 33.

                                                          7
         Case 2:19-cv-11107-GGG-MBN Document 36 Filed 09/29/20 Page 8 of 8




           IT IS ORDERED that Defendants’ Motions to Dismiss the Amended Complaint 56 are

GRANTED, and all claims of the Plaintiff against all Defendants are DISMISSED WITH

PREJUDICE.



           New Orleans, Louisiana, on this 28th day of September, 2020.



                                                      _______________________________
                                                          GREG GERARD GUIDRY
                                                      UNITED STATES DISTRICT JUDGE




56
     R. Doc. 11.

                                                  8
